Case o-2U0-/240/-reg VOC iso Filed t2/Ol/eO centered L2/OUliz0 1L2i490'40

Mare A. Pergament
Partner

VIA ECF

éinberg, Oss SPs LLP

ATTORNEYS AT LAW
Suite 403
400 Garden City Plaza
Garden City, New York 11530

December 1, 2020

Honorable Robert E. Grossman
United States Bankruptcy Judge
United States Bankruptcy Court
Alfonse M. D’Amato Courthouse

290 Federal Plaza

Central Islip, New York 11722

Telephone: (516) 877-2424 Ext. 226
Facsimile: (516) 877-2460

Email; mpergament @ weplaw.com

Re: Myint Kyaw a/k/a Jeffrey Wu
Case No. 820-72407-A736

Dear Judge Grossman:

This letter shall confirm that the Motions and hearings scheduled to be heard by
Your Honor on December 2, 2020 with respect to the above-referenced Chapter 11 case and the
following Chapter 11 cases have been adjourned on consent to December 7, 2020 at 10:00 a.m.:

a.

b.

MAP js

Lucky Star-Deer Park Mezz LLC
Case No. 820-72403-736;

Flushing Landmark Realty Mezz LLC
Case No. 820-72404-A736:

Victoria Towers Development Mezz LLC
Case No. 820-72405-A736;

Lucky Star-Deer Park LLC

Case No. 820-73301-A736

Flushing Landmark Realty LLC

Case No. 820-73302-A736

Victoria Towers Development Corp.
Case No. 820-73303-A736; and
Queen Elizabeth Realty Corp.

Case No. 820-73327-A736.

Respeetfully yours,

if }
Marc E\Perearnecs

cc: SEE ATTACHED SERVICE LIST

 
Case 0-20-/240/-reg DOC 1560

Honorable Robert E. Grossman
United States Bankruptcy Judge
December 1, 2020

Page 2

Filed L2/Olrz0O Entered Le/Ol/20 12749740

SERVICE LIST

Via E-Mail - peorey@maccolaw.com
Peter Corey, Esq.

Macco Law Group, LLP

Via E-Mail - fkantrow@rkdlawfirm.com
Fred 8. Kantrow, Esq.
Rosen & Kantrow, Esq.

 

Via E-Mail - jfeuerstein@@kandfllp.com

 

Jerold C. Feuerstein, Esq.
Kriss & Feuerstein LLP

Via E-Mail - knash@gwiglaw.com
Kevin Nash, Esq.

Goldberg Weprin Finkel Goldstein LLP

Via E-Mail - mginzbure@kravit.com
Margarita Ginzburg, Esq.

Karvit Partners LLC

Via E-Mail - stan.y.yang(@usdoj.gov
Stan Y. Yang, Esq.

Office of the United States Trustee

Via E-Mail - Christine. H.Black@usdoj.gov
Christine H. Black, Esq.

Assistant United States Trustee

Office of the United States Trustee

 
